Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 11/30/2020. Amendments to the Claims, as well as Remarks have been received and considered by the examiner. Claims 2-6, and 8 have been cancelled. Claims 1, 7, and 9-15 are currently pending.

Response to Amendment
	Applicant's amendments and arguments are sufficient to overcome the rejections/objections in the Office action of 3/11/2020. Accordingly, the rejections/objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 7, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not anticipate or render obvious the combination of limitations of claim 1, including, inter alia, “the disconnect and synch-lock mechanism comprising a synchronizer clutch, a clutch actuator, an apply plate having a cavity, and a spring and ball received within the cavity of the apply plate”, in combination with the remaining limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D/Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655